The plaintiff, who was 41 years old at the time of the accident, sustained injuries to his knee and ankle when he tripped and fell in the lobby of the defendants’ movie theater on August 24, 1988. At trial, the defendants contended that the knee injuries were caused primarily by a 1985 accident.
Following the 1988 accident, the plaintiff was diagnosed with a torn cruciate ligament and torn medial and lateral menisci, requiring the use of a knee brace. Arthroscopic surgery was performed to remove the menisci, but the cruciate ligament could not be repaired. According to the plaintiff’s doctor, he was totally disabled by this injury.
Contrary to the defendants’ contention, the record supports the plaintiff’s claim that the knee injuries resulted from the 1988 accident. The defendants’ contention that the trial court erred when it instructed the jury that it could award damages for aggravation of a preexisting condition is unpreserved for appellate review (see, CPLR 4110-b; De Long v County of Erie, 60 NY2d 296, 306).
We find, however, that the damages for past and future pain and suffering are excessive to the extent indicated because they deviate materially from what would be reasonable compensation under the circumstances of this case (see, Burton v New York City Hous. Auth., 191 AD2d 669, 671). Mangano, P. J., Miller, Altman and Friedmann, JJ., concur.